DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Examiner acknowledges the reply filed 09/07/2021. Claims 1, 2, 10, 11 and 15 were amended.

Claim Objections
Claim 11 is objected to for reciting the limitation “an inner wall of the lumen”. This limitation is unclear since claim 10, upon which claim 11 depends, recites both a first lumen a guidewire lumen; thus, it is not clear which lumen is being referred to.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, and all claims depending therefrom, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the new matter is that the secondary guidewire channel is “sealed when the guidewire is not disposed within the secondary guidewire channel”. 
Claim 1, and all claims depending therefrom, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, the recited limitation of the secondary guidewire channel being “sealed when the guidewire is not disposed within the secondary guidewire channel” is not enabled because the original disclosure lacks a mention of a means to seal the proximal channel opening. It is evident that proximal channel opening is intended to provide access to the secondary guidewire channel; thus, if the proximal channel opening is not sealed (or cannot be sealed) then it is not possible to seal the channel itself (the exception would be that a portion of the channel is sealed upstream of the proximal channel opening, but no mention is made in the original disclosure of such a feature, nor does the claim recite that only a portion of the secondary guidewire 
It is further noted that the original disclosure makes no mention of a seal at the distal end of the secondary guidewire channel either, thus, the original disclosure lacks an enabling structure that prevents access to the guidewire channel at the channel’s distal end. Because of this, it cannot be reasonably assumed that the guidewire channel is sealed if fluid is able to infiltrate into the guidewire channel at the channel’s distal end.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 15-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Agro et al (U.S. Pat. 6,007,522, hereinafter “Agro”).
Regarding claim 15, Agro discloses an introducer sheath 34 (Fig. 1) that aids accessing a patient's vasculature to perform a medical procedure, the introducer sheath comprising:
a body 10 having a hub 32 (Fig. 1) and a tubular body 38 (Fig. 1) extending from the hub, the hub configured to receive one or more medical devices (e.g., the hub 32 is intended to receive ancillary devices that are inserted into a lumen of the tubular body 
the first lumen extending from a distal opening at a distal-most end of a tubular body 38 toward a proximal opening at a proximal-most end of the tubular body of the introducer sheath (i.e., the lumen 56 or 58 extends the entire length of the tubular body from its distal end 46 to its proximal end 40), and
a guidewire lumen 60 (Fig. 1B) disposed within the wall of the tubular body and configured to receive a guidewire 36 (Fig. 1B) that is advanceable through the secondary channel to exit from the distal end (see Fig. 1 illustrating the guidewire 36 exiting the distal end 46 of the tubular body 38), the guidewire lumen 60 comprising a proximal lumen opening 52 (Fig. 1) which is distal to the proximal opening and closer to a hub than to the distal-most end (see Fig. 1), a distal lumen opening of the guidewire lumen 60 and the distal opening being co-terminus with a plane containing the distal-most end of the tubular body (i.e., the guidewire lumen 60 terminates at the distal end 46 of the tubular body to exit the tubular body  as shown in Fig. 1); and
a portion of weakened structural integrity located between the first lumen and the guidewire lumen, in the form of material that is thinner in this region compared to a region in another portion of the cross-sectional area of the tubular body 38 where more material is present. An annotated Fig. 1B is provided below for clarification.
 Further, Agro discloses that the material of the tubular body 38 may be, for example, polyethylene block amide (PEBA; see col. 5, lines 32-37) which is known to be expandable and would inherently stretch or split upon a predetermined diameter or 


    PNG
    media_image1.png
    419
    808
    media_image1.png
    Greyscale

Agro et al (U.S. Pat. 6,007,522), Fig. 1, Annotated.

Regarding claim 16, Agro discloses an outer cover 114 (Fig. 5) at least partially surrounding a portion of the body 38.  
Regarding claim 17, Agro discloses that the outer cover comprises a first portion having two disconnected ends (e.g., a proximal portion 124 of the cover with a slit 118 separating two disconnected ends) and a second portion having two disconnected ends (e.g., a distal portion 120 of the cover with the slit 118 separating two disconnected ends), the disconnected ends being separable upon expansion of the body (as by tearing at the slit 118, which would expectedly occur with enough deformation of the tubular body 38).
.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 and 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agro et al (U.S. Pat. 6,007,522, hereinafter “Agro”) in view of Horzewski et al (U.S. Pub. 2002/0032459 A1, hereinafter “Horzewski”), further in view of Mackley et al (U.S. Pub. 2007/0049946 A1, hereinafter “Mackley”).
Regarding claim 1, Agro discloses an introducer sheath 34 (Fig. 1) that aids accessing a patient's vasculature to perform a medical procedure, the introducer sheath comprising:
a hub 32 (Fig. 1) configured to receive one or more medical devices (e.g., the hub 32 is intended to receive ancillary devices that are inserted into a lumen of a shaft 38);
a tubular body 38 (Fig. 1) extending from a distal end toward a proximal end and the hub 30, the tubular body comprising: 

a secondary guidewire channel 60 (Fig. 1B) disposed within the wall of the tubular body and configured to receive a guidewire 36 (Fig. 1B) that is advanceable through the secondary channel to exit from the distal end (see Fig. 1 illustrating the guidewire 36 exiting the distal end 46 of the tubular body 38);
the secondary guidewire channel 60 comprising a proximal channel opening 52 (Fig. 1) which is distal to the proximal opening and the hub (i.e., the opening 52 is distal to the hub 32 itself, therefore, is distal to the proximal opening at the proximal-most end of the hub).
a distal channel opening of the secondary channel and the distal opening being coterminous with the distal-most end of the tubular body (see Fig. 1 illustrating the guidewire 36 exits from the distal end 46 at the distalmost end of the tubular body 38).
It is noted that Agro does not appear to disclose that the hub comprises a sealed hub portion, such that the proximal channel opening 52 is distal to the sealed hub portion and the secondary guidewire channel is sealed when a guidewire is not disposed therein.
Horzewski discloses an introducer sheath that aids accessing a patient’s vasculature to perform a medical procedure, the introducer sheath comprising a hub 
A skilled artisan would have found it obvious at the time of the invention to modify the device of Agro so as to provide the hub with a sealed hub portion, as taught in Horzewski, in order to provide hemostasis by preventing the exit of blood and/or bodily fluids from the introducer sheath (see para [0062] of Horzewski).
Moreover, since the combination of Agro and Horzewski suggests that the valve would be located within the hub itself, the opening 52 being completely distal of the hub, a skilled artisan would thereby recognize that the proximal channel opening 52 would be distal to the sealed hub portion as required in claim 1. Further, since the combination of Agro and Horzewski suggests that the valve would be located within the hub, then the secondary guidewire channel, which is located distal to the hub, would also be sealed when no guidewire is present as required in claim 1.
Further, regarding claim 1, Agro discloses that the tubular body 38 is made from a material such as PEBA (see col. 5, lines 32-37), which was known to a skilled artisan to be expandable. Thus, Agro inherently discloses the at least one deformable, expandable portion of the tubular body since the entire tubular body can be made from the expandable material.
Even so, presuming that Agro does not explicitly disclose the deformable expandable portion, Mackley discloses an introducer sheath with a tubular body 10, 
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Agro in view of Horzewski by providing the deformable expandable portion as taught in Mackley, for the purpose of tearing through the introducer so that the introducer may be removed from the guidewire to leave the guidewire in place (see Mackley at para [0005]).
Regarding claim 2, Agro inherently teaches the deformable expandable portion being located between the lumen and the secondary guidewire channel, since the material defining the area between the lumen and secondary guidewire channel may be PEBA, which was known to a skilled artisan to be expandable.
Even so, presuming that Agro does not explicitly disclose the deformable expandable portion being located between the lumen and the secondary guidewire channel, Mackley discloses a guidewire channel 22 and another lumen 16. Mackley 
Thus, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Agro in view of Horzewski by providing the deformable expandable portion between the lumen and the secondary guidewire channel, for the purpose of tearing through the introducer so that the introducer may be removed from the guidewire to leave the guidewire in place (see Mackley at para [0005]).
Regarding claims 3 and 4, it is understood that virtually every material would split when expanded beyond a predetermine diameter and/or expansion distance, thus, this limitation is understood to be inherently taught in the invention of Agro.
Regarding claim 7, Agro discloses that the at least one deformable expandable portion comprises another lumen (such as the other of lumen 56 or 58) formed in a wall of the deformable expandable portion (i.e., the lumen is formed in the wall of the tubular body 38 which is made up of PEBA material), the other lumen providing elasticity to the deformable expandable portion (i.e., it is understood that areas of no material would be inherently more elastic).
However, Agro does not appear to disclose “a plurality of other lumens” as claimed.
However, a skilled artisan would have found it obvious at the time of the invention to provide at least one additional lumen in order to provide the “plurality of other lumens” as claimed. Agro suggests that ancillary lumens 56 and 58 are used for various functions such as injection of media or for the introduction of other ancillary devices (see Agro at col. 6, lines 9-13). A skilled artisan would recognize that it would In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 8, Agro discloses that at least one deformable expandable portion has a uniform thickness (i.e., the deformable expandable portion may be material of the tubular body 38 located between the channels 56, 58 and 60, or material around the channels 56, 58 and 60; the thickness of this material does not appear to change throughout a length of the tubular body).
Regarding claim 9, Agro inherently discloses that the at least one deformable expandable portion would stretch elastically along an arc that curves starting from a first surface of the wall and terminating a second surface of the wall, since if the tubular body 38 were expanded, it would expectedly expand around the lumens 56, 58 and 60 which have a curved perimeter).

Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agro et al (U.S. Pat. 6,007,522) in view of Horzewski et al (U.S. Pub. 2002/0032459 A1), further in view of Mackley et al (U.S. Pub. 2007/0049946 A1), further in view of Eversull et al (U.S. Pub. 2005/0085841 A1, hereinafter “Eversull”) and Schiffer (U.S. Pat. 5,195,978, hereinafter “Schiffer”).

Eversull discloses an introducer sheath having a geometric pattern in the form of a separation line or plurality of grooves, e.g., 186, formed on an inner wall of a tubular body in order to facilitate splitting thereof (see also para [0097]). Further, Schiffer discloses an introducer sheath having a separation line or a plurality of grooves that can be located either on an outer wall of the sheath or an inner wall (as illustrated in Figs. 5-6).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Agro in view of Horzewski and Mackley, according to the teaching in Eversull and Schiffer, in order to facilitate splitting of the tubular body of the introducer sheath.

Claims 10-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agro et al (U.S. Pat. 6,007,522) in view of Eversull et al (U.S. Pub. 2005/0085841 A1) and Schiffer (U.S. Pat. 5,195,978).
Regarding claim 10, Agro discloses an introducer sheath 34 (Fig. 1) that aids accessing a patient's vasculature to perform a medical procedure, the introducer sheath comprising:

a guidewire lumen 60 (Fig. 1B) disposed within the wall of the tubular body and configured to receive a guidewire 36 (Fig. 1B) that is advanceable through the secondary channel to exit from the distal end (see Fig. 1 illustrating the guidewire 36 exiting the distal end 46 of the tubular body 38), the guidewire lumen 60 comprising a proximal lumen opening 52 (Fig. 1) which is distal to the proximal opening and closer to a hub than to the distal-most end (see Fig. 1), a distal lumen opening of the guidewire lumen 60 and the distal opening being co-terminus with the distal-most end of the tubular body (i.e., the guidewire lumen 60 terminates at the distal end 46 of the tubular body to exit the tubular body  as shown in Fig. 1).
It is noted that Agro does not appear to disclose a portion of weakened structural integrity located between the first lumen and the guidewire lumen and including a geometric pattern formed on at least a portion of the inner wall of the tubular body to facilitate splitting a portion of the tubular body, the geometric pattern comprising a least one of a separation line or plurality of grooves to facilitate splitting of a portion of the 
Eversull discloses an introducer sheath having a geometric pattern in the form of a separation line or plurality of grooves, e.g., 186 (Fig. 16) located near various lumens 182, 119, formed on an inner wall of a tubular body in order to facilitate splitting thereof (see also para [0097]). Further, Schiffer discloses an introducer sheath having a separation line or a plurality of grooves that can be located either on an outer wall of the sheath or an inner wall (as illustrated in Figs. 5-6).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Agro according to the teaching in Eversull and Schiffer, in order to facilitate splitting of the tubular body of the introducer sheath.
Regarding claim 12, it is noted that Agro does not appear to disclose that the wall of the tubular body further comprises “a plurality of other lumens” as claimed, which provide additional elasticity to the tubular body.
However, a skilled artisan would have found it obvious at the time of the invention to provide at least one additional lumen in order to provide the “plurality of other lumens” as claimed. Agro suggests that ancillary lumens 56 and 58 are used for various functions such as injection of media or for the introduction of other ancillary devices (see Agro at col. 6, lines 9-13). A skilled artisan would recognize that it would be desirable to provide at least one additional lumen in order to facilitate the introduction of media flow or an additional number of ancillary devices as may be desired to perform an intended procedure. Further, adding at least one more ancillary lumen would amount to merely duplicating the number of ancillary lumens, which would have been within the In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 13, Agro discloses that at least one deformable expandable portion has a uniform thickness (i.e., the deformable expandable portion may be material of the tubular body 38 located between the channels 56, 58 and 60, or material around the channels 56, 58 and 60; the thickness of this material does not appear to change throughout a length of the tubular body).
Regarding claim 14, Agro inherently discloses that the at least one deformable expandable portion would stretch elastically along an arc that curves starting from a first surface of the wall and terminating a second surface of the wall, since if the tubular body 38 were expanded, it would expectedly expand around the lumens 56, 58 and 60 which have a curved perimeter).

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agro (U.S Pat. 6,007,522), further in view of Eversull et al (U.S. Pub. 2005/0085841 A1, hereinafter “Eversull”).
Regarding claim 16-18, it is noted that Agro discloses an introducer sheath comprising an outer cover 114 (Fig. 4) but does not appear to disclose that the outer cover comprising a plurality of discrete apertures.
Further, Eversull discloses apertures, e.g., 186, in a wall of an introducer sheath to facilitate splitting thereof (para [0097]).


Claim 20 is under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agro (U.S Pat. 6,007,522) in view of Norlander et al (U.S. Pat. 6,562,049 B1, hereinafter “Norlander”).
Regarding claim 20, it is noted that Agro discloses an outer cover 114 (Fig. 4), the outer cover does not appear to comprise a helical aperture.
Norlander discloses an introducer sheath having an outer cover surrounding a portion of a body, and further discloses a helical aperture (col. 7, lines 11-14) in the wall of a sheath.
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Agro according to the teaching in Norlander, in order to facilitate expansion of the tubular body or to facilitate insertion or removal of the guidewire (see Norlander at col. 7, lines 6-15). 

Response to Arguments
Applicant's arguments (hereinafter “Remarks”) filed 09/07/2021 have been fully considered.
Applicant’s amendment to the independent claim(s) necessitated the new ground of rejection applied in this rejection. The new ground has been applied using the Agro reference as a primary reference, rendering Applicant’s arguments against the Mackley reference moot.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        11/10/2021